Exhibit 10.35

FIRST AMENDMENT TO THE

AMENDED & RESTATED EXCLUSIVE LICENSE AND DISTRIBUTION

AGREEMENT

This First Amendment (“Amendment”) to that Amended and Restated Exclusive
License Agreement (the “License Agreement”) entered into as of the 15th day of
December, 2009, by and between Reduct NV, a company organized and existing under
the laws of Belgium, with registered office at Molengerglei 42, B-2627 Schelle,
Belgium (“Reduct”), and Geospatial Holdings, Inc., a Nevada corporation having
an office at its principal place of business at 229 Howes Run Road, Sarver,
Pennsylvania 16055 (“Geospatial”), on behalf of itself and its wholly owned
subsidiary Geospatial Mapping Systems, Inc. (“Licensee”), is entered into as of
January 29th, 2010 (the “Effective Date”) by and among Reduct and Geospatial.

RECITALS

 

  A. The parties hereto have entered into the License Agreement.

 

  B. Section 8.1 of the License Agreement provides that the License Agreement
shall come into effect upon Geospatial making a payment to Reduct in the amount
of four million nine hundred fifty thousand US dollars (US $ 4,950,000) (as
defined in Schedule 2.1 of the License Agreement, the “2009 Minimum Purchase
Quantity”) and shall have an initial term of three (3) years.

 

  C. Schedule 2.1 currently provides that the 2009 Minimum Purchase Quantity
shall be made by the earlier to occur of (i) the closing by Licensee of a round
of convertible preferred or common stock financing in an amount that equals or
exceeds ten million US dollars (US$10,000,000), and (ii) January 31, 2010.

 

  D. The parties hereto desire to amend the License Agreement such that if
Licensee pays to Reduct and Reduct receives on or before January 31, 2010 an
amount in cash equal to one hundred thousand US dollars (US$100,000), the 2009
Minimum Purchase Quantity shall be made by the earlier to occur of (i) the
closing by Licensee of a round of convertible preferred or common stock
financing in an amount that equals or exceeds ten million US dollars
(US$10,000,000), and (ii) March 31, 2010.

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
below, the parties hereby agree as follows:

AGREEMENT

 

1. If Licensee pays to Reduct by wire transfer and Reduct receives on or before
January 31, 2010 an amount in cash equal to one hundred thousand US dollars
(US$100,000), Schedule 2.1 of the License Agreement shall be amended such that
the 2009 Minimum Purchase Quantity shall be made by the earlier to occur of
(i) the closing by Licensee of a round of convertible preferred or common stock
financing in an amount that equals or exceeds ten million US dollars
(US$10,000,000), and (ii) March 31, 2010.



--------------------------------------------------------------------------------

2. Effects of Amendment. The License Agreement and all terms and conditions and
provisions of the License Agreement, except as amended by this Amendment, shall
remain in full force and effect.

 

3. Counterparts. This Amendment may be executed in any number of counterparts,
and each such counterpart shall for all purposes be deemed an original, and all
such counterparts shall together constitute but one and the same Amendment.

 

4. Effective Date. This Amendment is made effective as of the Effective Date.

 

5. Governing Law and Forum for Disputes. This Agreement shall be governed by and
construed in accordance with the laws of Belgium without regard to any conflicts
of laws or provisions therein. Any and all disputes arising hereunder shall be
litigated, if at all, in either the Courts of Antwerp or elsewhere in Belgium,
it being the intention of both parties that Belgium serve as the exclusive forum
for dispute resolution. Both parties submit to the jurisdiction of the courts of
Antwerp, and agree that, in the event an action is brought in the courts of
Belgium, they will waive any argument of lack of personal jurisdiction or
improper venue, which they might otherwise have. Both parties waive any rights
to remove any action brought in a court in Belgium, to a court outside that
jurisdiction.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, or caused
this Amendment to be duly executed by their respective authorized officers, as
of the day and year first written above.

 

Geospatial Holdings, Inc.     Reduct NV By:  

/s/ Mark A. Smith

    By:  

/s/ Otto Ballintijn

  Mark A. Smith       Otto Ballintijn   CEO       Managing Director